Citation Nr: 1543778	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chloracne, including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2012, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a hearing before the Board.  

In April 2014 and April 2015, the Board remanded this claim for further development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic files.


FINDINGS OF FACT

1.  The Veteran had Republic of Vietnam service from October 17, 1967 through October 18, 1967.

2.  Chloracne was not shown within one year after the Veteran's last exposure to an herbicide agent during service, and the competent and probative evidence fails to link the Veteran's current chloracne to service.


CONCLUSION OF LAW

The criteria for establishing service connection for chloracne, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In an October 2010 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claim for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, Social Security Administration (SSA) records, and the statements of the Veteran and his attorney.  

The Veteran was afforded a VA examination in July 2015.  The Board finds the July 2015 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's in-service exposure to herbicide agents.  As such, the Board finds compliance with its April 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran seeks service connection for chloracne, which he contends is due to in-service exposure to Agent Orange.  In his October 2010 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran states that his disability began in February 1980, but that he was not diagnosed with chloracne until he was referred to a VA dermatologist and began treatment in approximately January 2006.  In a December 2010 statement, the Veteran reports that he was stationed on board USS CLARION RIVER (LSMR 409) and was sprayed with herbicides on numerous occasions.  See December 2010 Statement in Support of Claim (VA Form 21-4138) (received January 2011). 

In an October 2011 statement accepted as the Veteran's Notice of Disagreement, the Veteran states that he did not have acne before service, and that it started six months after his discharge from the Navy.  He continues that he did not seek treatment for the acne, but it got worse as the years went by.  The Veteran states that he did not know what the acne was until he saw a VA dermatologist in 2007.  Similarly, in November 2011, the Veteran states that he did not know he had chloracne until 2007 when he was diagnosed with it, and never received treatment for it prior to that time.  See November 2011 VA Form 21-4138 (received December 2011).  

VA received verification that the Veteran had service in the Republic of Vietnam from October 17, 1967 through October 18, 1967.  See April 2012 Rating Decision.  In addition, the Veteran's service personnel records show the Veteran served on board USS TRIPOLI (LPH 10) during Amphibious Assault Operations in Vietnam in October and November 1967.  This is the last specific note of the Veteran being aboard a ship operating in the waters of Vietnam.

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  To establish service connection based on that presumption, the evidence must show manifestation of a presumptive disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).   

Even if a veteran is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


Background

Moderate acne vulgaris is noted on the Veteran's March 1965 entrance Report of Medical Examination.  Service treatment records are otherwise negative for any complaints, diagnoses, or treatment of chloracne or any skin disorder during service.  The Veteran's January 1969 separation examination shows the Veteran's skin as normal.

A July 1985 private very comprehensive examination and review of systems notes no scalp or neck lesions or skin disorder.

A June 2004 private consultation report notes the Veteran's skin as warm and dry and notes the Veteran has multiple tattoos on his upper extremities, chest, and right lower extremity.  Thus, a thorough review of the Veteran's skin was performed.  On a June 2004 private admission history, effusion of the right knee is noted, but the skin is noted as "otherwise without lesion."

A March 2005 private cardiology report notes "no lesions or rashes" of the skin.  The Veteran circled that he had no skin disorders on a private April 2005 review of systems form.  An April 2005 private discharge summary notes "[n]o skin problems" in the review of systems.  A September 2005 VA nursing discharge summary states integumentary no problem, skin intact.

The Veteran underwent a VA Environmental Medicine Agent Orange Examination in May 2006.  The Veteran responded that he had acne while in Vietnam that he did not have prior to going, but denied being treated for any skin problem while he was in Vietnam.  The examiner specifically found that the Veteran did not have chloracne.

In October 2007, the Veteran received a VA dermatology consultation.  The Veteran complained of frequent breakouts behind his ears.  It was noted the Veteran was exposed to Agent Orange in Vietnam.  On examination, the Veteran had small cystic papules behind his ears bilaterally, sun damage on his back, right pre-auricular with tan stuck-on verrucous papule, and a similar lesion to the right temporal-parietal scalp.  The Veteran was diagnosed with inflamed seborrheic keratosis, mild chloracne, and sun-damaged skin.  The Veteran was prescribed topical medications for his chloracne.  

A May 2009 VA dermatology note shows that the Veteran exhibited mild chloracne.  The physician noted that the Veteran's chloracne may be related to Agent Orange.

The Veteran was afforded a VA examination in July 2015.  The Veteran admitted that he had some acne when he joined the military at the age of 17, but stated that the lesions were only on his cheeks.  He reported that after he came back from Vietnam he noted acneiform lesions a year later that appeared on his post-auricular areas, neck, chest, and back.  On examination, the Veteran was found to have open and closed comedones in post-auricular areas, neck, and upper back covering 5 percent total and exposed surface area.  

After conducting a thorough review of the Veteran's claims file, the examiner noted the association between chloracne and herbicide exposure is not in doubt, but opined it less likely than not that the Veteran's chloracne is linked to his service in Vietnam.  In reaching this opinion, the examiner noted the Veteran's entrance examination in 1965 reported moderate acne vulgaris.  No chloracne was contended or diagnosed on examination at the May 2006 Environmental Medicine Agent Orange Examination.  It was noted the Veteran was diagnosed with chloracne in October 2007.  The examiner noted further the Veteran's report in October 2010 that the onset of his chloracne was on February 14, 1980.  

Analysis

Initially, the Board notes that while the Veteran's exposure to herbicides has been substantiated by the record, he does not meet the criteria for presumptive service connection for chloracne, as there is no medical evidence or credible lay evidence that the condition manifested to a degree of 10 percent or more within a year of his last exposure to herbicides during service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  The last documented service the Veteran had in Vietnam was in October 1967.  Service treatment records are negative for any complaints, diagnoses, or treatment of chloracne after October 1967, including at his discharge in January 1969.  

Notwithstanding the fact that the Veteran's diagnosed chloracne is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

However, the Board finds that the most probative evidence supports the conclusions that the Veteran's chloracne did not manifest in service or for a significant period thereafter, and is not otherwise related to his military service.  While service treatment records show the Veteran had moderate acne vulgaris when he entered service in March 1965, they are otherwise negative for any complaints, diagnoses, or treatment of chloracne during service, including at separation in January 1969.  The Veteran has not presented any credible lay or medical evidence that he had or sought treatment for chloracne prior to about October 2007, which is almost 40 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  

Rather, the evidence shows that the Veteran had a substantial amount of post service medical treatment; yet, there is no mention of any skin disorder until October 2007.  Moreover, the Veteran denied any skin disorders in April 2005.  The May 2006 VA examiner specifically found that the Veteran did not have chloracne.

Moreover, when the Veteran filed his compensation claim in October 2010, he reported that the chloracne began in 1980.  Later, in October 2011, the Veteran stated that he did not have acne before service and that it started six months after his discharge from the Navy.  Then, at his July 2015 VA examination, the Veteran reported that he had some acne on his cheeks when he joined the military, but after he came back from Vietnam he noted acneiform lesions a year later that appeared on his post-auricular areas, neck, chest, and back.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of onset and continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The Board finds the opinion of the July 2015 VA examiner to be highly probative to the question at hand.  In concluding that the Veteran's chloracne is less likely than not linked to his military service, the July 2015 VA examiner explained that the Veteran had moderate acne vulgaris at entrance into service, but the first medical evidence of chloracne is not until it was diagnosed in October 2007.  Moreover, the Veteran reported his chloracne began in 1980.  The examiner based his opinion on a very thorough review of the Veteran's entire claims file and examination of the Veteran, and an included an adequate rationale for the opinions expressed.  The 2015 VA opinion also outweighs the May 2009 opinion because the 2009 opinion is speculative. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a skin disorder, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of itching or visible acne, any actual diagnosis of a skin disorder requires medical expertise in evaluating skin disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that the Veteran believes that his chloracne is due to his period of service, including exposure to herbicide agents, as a lay person, he is not shown to possess any specialized training in the medical field.  Therefore, the Veteran's opinion as to the etiology of his current chloracne is not competent evidence, as the nexus question involved in this case requires medical expertise to determine due to its complexity.  Id. 

For the reasons set forth above, the Board finds the July 2015 opinion by the VA examiner (which was accompanied by supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his chloracne. 

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's chloracne to service, including on a presumptive basis as due to herbicide exposure under 38 C.F.R. § 3.307(a)(6) (2015).  The Veteran's chloracne did not manifest within one year following the Veteran's exposure to herbicide agents, or even within one year following his separation from service.  Instead, it manifested almost 40 years after service and has not been shown by competent and probative evidence to be etiologically related to his service.  Accordingly, service connection for chloracne is not warranted on any basis.  38 C.F.R. § 3.303 (2015).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for chloracne, including as due to herbicide exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


